Citation Nr: 1545822	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-03 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for thoracolumbar spine disability.

3.  Entitlement to service connection for bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from January 1995 to May 1995, and active duty service from September 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2014, and a copy of the hearing transcript is of record.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his cervical and thoracolumbar spine disabilities are due to wear and tear incurred during his tour of duty in Iraq between 2004 and 2005.  Specifically, he asserts that the interceptor body armor (IBA) that he wore was too large for his body, causing him to strain his back and neck.  See March 2014 Board Hearing Transcript.  He further asserts that he sought treatment within a year following his separation from active duty.  Post-service treatment records reflect complaints of neck and back pain.  There is no etiological opinion of record.  Accordingly, Remand is necessary so that the Veteran can be afforded a VA examination to address the etiology of his cervical and thoracolumbar spine disabilities.

The Veteran also claims that he has bilateral foot disability due to stepping in a drip pan filled with unknown chemicals during his Iraq deployment.  He specified that his right foot became irritated, the skin dried up and peeled, and he treated the disability by scraping off the dead skin and continuously applying lotion.  However, his feet continued to itch, and 15 minutes of sun exposure causes irritation, redness, and bumps.  Although he stepped with his right foot into the pan, he stated that his left foot is also symptomatic, possibly from switching socks between his feet.  The Veteran stated that he continues to treat his foot by scraping off the dead skin and applying lotion, and the foot disability has not been diagnosed.  See March 2014 Board Hearing Transcript.  On Remand, the Veteran should be afforded a VA examination to determine the etiology of any current foot disorder, to include an undiagnosed illness.

Finally, the Board notes that not all of the Veteran's service treatment records (STRs) are on file.  In this regard, a June 2013 response from the California National Guard indicates that the Veteran's STRs were forwarded to the Human Resources Command (HRC) in St. Louis, Missouri.  As there is no indication in the record that the RO requested the STRs from the HRC, such should be completed on Remand prior to scheduling the VA examinations.

As the matter is being remanded, all VA treatment records since March 2011 should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service treatment records from the U.S. Army Human Resources Command, 4300 Goodfellow Blvd., Bldg. 104, 1st floor, Room 100, St. Louis, MO, 63115.  If appropriate, request these records from the HRC via the National Personnel Records Center (NPRC).

All attempts to obtain records as well as any responses received must be documented in the claims file.  If no additional service records are obtainable, the Veteran and his representative should be notified and the record clearly documented.

2.  Obtain and associate with the claims file all VA treatment records dated since March 2011.

3.  Thereafter, schedule the Veteran for an orthopedic examination to determine the nature and etiology of his cervical and thoracolumbar spine disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated studies should be performed. For each spinal disability identified, the examiner should indicate whether it as likely as not (50 percent probability or greater) had its clinical onset in service (or within the first post service year for arthritis of the spine) or is otherwise related to active duty.  If the examiner finds that any spinal disorder cannot be attributed to a known clinical diagnosis, the Veteran must be afforded an undiagnosed illness examination and all established protocol for undiagnosed illness examinations must be followed.

4.  Schedule the Veteran a podiatry examination to determine the nature and etiology of his foot disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated studies should be performed.  For each foot disability identified, the examiner should indicate whether it as likely as not (50 percent probability or greater) had its clinical onset in service (or within the first post service year for arthritis of the spine) or is otherwise related to active duty.  If the examiner finds that the Veteran's foot disorder cannot be attributed to any known clinical diagnosis, the Veteran must be afforded an undiagnosed illness examination and all established protocol for undiagnosed illness examinations must be followed.

5.  Thereafter, the claims for service connection for cervical spine, thoracolumbar spine, and foot disorders must be readjudicated.  If any benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




